DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
	The amendments filed 6/27/2022 are sufficient to overcome the objections to the specification stated in the previous office action.  Therefore, said objections are withdrawn.
	
Claim Rejections - 35 USC § 112
	The amendments filed 6/27/2022 are sufficient to overcome the 112 rejections stated in the previous office action.  Therefore, said 112 rejections are withdrawn.

	
Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Coushaine et al. (US PGPub 2009/0109677 A1) teaches a lighting apparatus with top cover 12, bottom cover 32, light passing cover 22, battery 16a and power switch 18.
Gindi (USPN 6,588,435 B1) teaches an elastic unit 116 used in conjunction with activating power to the circuit (Col. 3, line 65-Col. 4, lines 3).
Wu (US PGPub 2010/0208462 A1) teaches a sleep button to stop a function after a predetermined time delay (Paragraph 39).
Loree et al. (US PGPub 2013/0208576 A1) teaches (Fig. 7 and Paragraph 63) a snooze function in which light which would normally increase is instead held at a constant light intensity for a period after the snooze is activated by the user before resuming an increase in light intensity.  Loree et al. also teaches (Fig. 9) immediately turning off the light intensity in response to the snooze function and then restart a new increase in intensity at a later time (Paragraph 66).
Chien (US PGPub 2017/0363276 A1) teaches a timer that automatically turns off a light after a period of no interaction (Paragraph 179).

Allowable Subject Matter
Claims 1-7, 9-11, 13-16, 19 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Coushaine et al. and Gindi et al. teaches the structural limitations with the exception of a function where the light passing cover is pressed to turn off the wakeup, wherein the lighting apparatus waits a predetermined time before turning off the wakeup light.  While it is known to provide a snooze function that holds or immediately turns off the light, as seen in Loree et al., and it is known to provide a function that automatically turns lights off, as seen in Loree et al. and Chien, the prior art does not teach the light passing cover being pressed to turn off the wakeup light wherein the device waits a predetermined time period before turning off the wakeup light.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Y HORIKOSHI whose telephone number is (571)270-7811. The examiner can normally be reached M-W, 2-10PM EDT; Alternate Th 2-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.Y.H/Examiner, Art Unit 2875               

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875